 
EXHIBIT 10.23

BOSTON SCIENTIFIC CORPORATION
 
2006 GLOBAL EMPLOYEE STOCK OWNERSHIP PLAN
 
(U.S. PLAN DOCUMENT)
 
1.     Purpose. The purpose of the Boston Scientific Corporation 2006 Global
Employee Stock Ownership Plan (the “Plan”) is to encourage ownership of common
stock by employees of Boston Scientific Corporation and its Related Corporations
and to provide additional incentives for such employees to promote the success
of the business of the Company and its Related Corporations. The Plan is
intended to be an “employee stock purchase plan” within the meaning of
Section 423(b) of the Internal Revenue Code of 1986, as amended.
 
2.     Definitions. As used in this Plan, the following terms shall have the
meanings set forth below:
 
(a)    “Beneficiary” means the person designated as beneficiary in the
Optionee’s Enrollment Agreement or, if no such beneficiary is named or no such
Enrollment Agreement is in effect at the Optionee’s death, his or her
beneficiary as determined under the provisions of the Company’s program of life
insurance for employees.
 
(b)   “Board” means the Board of Directors of the Company.
 
(c)    “Code” means the Internal Revenue Code of 1986, as amended, or any
statute successor thereto, and any regulations issued from time to time
thereunder.
 
(d)   “Committee” means a committee of the Board appointed to administer the
Plan in accordance with Section 4, consisting of not less than two directors of
the Company who are not employees of the Company or any Related Corporation,
each appointed by the Board from time to time to serve at its pleasure for the
purpose of carrying out the responsibilities of the Committee under the Plan,
and such officers or employees of the Company or a Participating Employee
designated by the Committee to administer the operation of the Plan. For any
period during which no Committee is in existence, all authority and
responsibility assigned the Committee under this Plan shall be exercised, if at
all, by the Board.
 
(e)    “Company” means Boston Scientific Corporation, a Delaware corporation (or
any successor corporation).
 
(f)    “Compensation” means the total salary or wages or other taxable
compensation (such as bonus payments, commissions, short-term disability
payments and wage or salary substitution payments) paid by a Participating
Employer to the Optionee during active employment (including approved paid
leaves of absences) as of a particular pay date, exclusive of expense
reimbursement, relocation allowances, tuition reimbursement, adoption assistance
benefits, earnings related to stock options or other equity incentives, and
post-employment payments that may be computed from eligible compensation, such
as severance benefits, salary continuation after termination of Service,
redundancy pay, or termination indemnities.
 
(g)    “Effective Date” means the first business day that the Employees of a
Participating Employer may participate in the Plan, as determined by the
Committee in its sole discretion.
 
(h)   “Eligible Employee” means an Employee who is eligible under the provisions
of Section 7 to be granted an Option as of the first day of an Offering Period.
 
(i)    “Employee” means an individual who is regularly scheduled to perform
services for a Participating Employer for a continuous, indefinite period of
time.
 
(j)     “Entry Date” means, with respect to an Eligible Employee working for a
Participating Employer, (1) the Effective Date for that Employee, (2) following
the Effective Date, the first business day of each first and third calendar
quarter of a calendar year, or (3) such other date as the Committee may
determine. For an Eligible Employee of any affiliate of the Company who
transfers to the permanent employment of a Participating Employer, the “Entry
Date” means the start of the first practicable business day following the
transfer, as determined by the Committee, in accordance with the policies and
procedures of the Participating Employer.
 
 
 

--------------------------------------------------------------------------------

 
(k)   “Fair Market Value” means, with respect to Stock on a given date, the
closing price of the Stock as reported in The Wall Street Journal for such date.
 
(l)    “Investment Date” means, with respect to an Offering Period, (1) the next
following business day after the Offering Termination Date, (2) the last
business day of the next following calendar month, if Stock is in fact purchased
on the New York Stock Exchange, or (3) such other date designated by the
Committee.
 
(m)  “Enrollment Agreement” means an agreement described in Section 8.2, in such
form as may be approved by the Committee from time to time, whereby an Optionee
authorizes a Participating Employer to withhold payroll deductions from his or
her Compensation.
 
(n)   “Offering Period” means the period beginning, as determined by the
Committee, on (1) the first business day coincident with or next following an
Entry Date or (2) the first business day of the first and third calendar
quarters of a calendar year (the “Offering Commencement Date”) and ending on the
last business day of the second and fourth calendar quarters of a calendar year
(the “Offering Termination Date”) or other six (6) month periods established by
the Committee.
 
(o)   “Option” means an option to purchase shares of Stock granted under the
Plan.
 
(p)   “Optionee” means an Eligible Employee to whom an Option is granted.
 
(q)   “Option Shares” means shares of Stock subject to an Option.
 
(r)    “Participating Employer” means the Company or any Related Corporation
designated by the Committee to participate in the Plan as of an Entry Date.
 
(s)    “Plan” means this Boston Scientific Corporation 2006 Global Employee
Stock Ownership Plan as set forth herein and as it may be amended from time to
time.
 
(t)    “Related Corporation” means the Company and every U.S. corporation which
is:  (i) a direct or indirect eighty percent (80%) or more-owned subsidiary of
the Company; or (ii) a direct or indirect fifty percent (50%) or more-owned
subsidiary of the Company designated by the Committee.
 
(u)   “Service” means, as determined by the Participating Employer, continuous
regular employment by an individual with the Company or one of the Related
Corporations, including any approved leaves of absence.
 
(v)    “Stock” means the common stock, $.01 par value per share, of the Company.
 
3.     Term of the Plan. After its adoption by the Board, the Plan shall become
effective on July 1, 2006; provided, however, that the Plan shall be null and
void if the Company’s shareholders do not approve the Plan within twelve (12)
months before or after the date on which the Board adopts the Plan. No Option
shall be granted under the Plan on or after July 1, 2016, but Options
theretofore granted may extend beyond that date.
 
4.     Administration. The Plan shall be administered by the Committee, which
shall have the authority and discretion to interpret the Plan, to prescribe,
amend and rescind rules and regulations relating to the Plan, to resolve all
disputes arising under the Plan, to determine which Related Corporations shall
become Participating Employers and as of what dates, to determine the terms of
Options granted under the Plan, and to make all other determinations necessary
or advisable for the administration of the Plan. Any determination of the
Committee shall be final and binding upon all persons having or claiming any
interest under the Plan or under any Option granted pursuant to the Plan. The
Committee shall have the express authority to delegate certain administrative
responsibilities to other parties. Notwithstanding any other provision of the
Plan to the contrary, the Committee may use telephonic media, electronic media,
or other technology, including the Company’s website and the internet, in
administering the Plan to the extent not prohibited by applicable law.
 
5.     Amendment and Termination. The Board may terminate or amend the Plan at
any time and from time to time; provided, however, that the Board may not,
without approval of the shareholders of the Company in a manner satisfying the
requirements of Section 423 of the Code, increase the maximum number of shares
of Stock available for purchase under the Plan. No termination of or amendment
of the Plan may adversely affect the rights of an Optionee in the reasonable
discretion of the Committee with
 
 
 

--------------------------------------------------------------------------------

 
respect to any Option held by the Optionee as of the date of such termination or
amendment without the Optionee’s consent.
 
6.     Shares of Stock Subject to the Plan. No more than an aggregate of 20
million shares of Stock may be issued or delivered pursuant to the exercise of
Options granted under the Plan. Shares to be delivered upon the exercise of
Options may be either shares of Stock which are authorized but unissued or
shares of Stock held by the Company in its treasury or shares of Stock purchased
on the open market by the Company for issuance under this Plan. If an Option
expires or terminates for any reason without having been exercised in full, the
unpurchased shares subject to the Option shall become available for other
Options granted under the Plan. The Company shall, at all times during which
Options are outstanding, reserve and keep available shares of Stock sufficient
to satisfy such Options, and shall pay all fees and expenses incurred by the
Company in connection therewith. In the event of any capital change in the
outstanding Stock as contemplated by Section 8.9, the number and kind of shares
of Stock reserved and kept available by the Company shall be appropriately
adjusted.
 
7.     Eligibility. Each Employee of a Participating Employer shall be granted
an Option on the first day of each Offering Period coincident with or next
following the date on which such Employee meets all of the following
requirements:
 
(a)    The Employee is customarily employed by a Participating Employer for
twenty (20) hours or more per week;
 
(b)   The Employee will not, after grant of the Option, own stock possessing
five (5) or more percent of the total combined voting power or value of all
classes of stock of the Company or of any Related Corporation. For purposes of
this paragraph (b), the rules of Section 424(d) of the Code shall apply in
determining the stock ownership of the Employee, and stock which the Employee
may purchase under outstanding options shall be treated as stock owned by the
Employee; and
 
(c)    The Employee has properly completed an Enrollment Agreement electing to
participate in the Plan as described in Section 8.2.
 
An Employee who meets all of the foregoing requirements is referred to as an
“Eligible Employee.”
 
8.     Terms and Conditions of Options.
 
8.1   General. All Options granted to Eligible Employees shall comply with the
terms and conditions set forth in Sections 8.1 through 8.10. Subject to Sections
8.2(d) and 8.8, each such Option shall entitle the Optionee to purchase that
number of whole shares calculated in accordance with Sections 8.1 through 8.10
or such lesser number or value of shares established by the Committee as an
additional limitation on the maximum number of Option Shares available under an
Option.
 
8.2   Enrollment Agreement/Payroll Deductions.
 
(a)    An Eligible Employee may elect to purchase shares of Stock under his or
her Option during an Offering Period by completing and submitting an Enrollment
Agreement, in accordance with such procedures as set forth by the Committee, no
later than ten (10) business days prior to the first day of an Offering Period.
The Enrollment Agreement shall indicate the percentage of the Eligible
Employee’s Compensation (from 1% through 10%, in multiples of 1%) that the
Eligible Employee elects to be withheld on pay dates occurring during the
Offering Period.
 
(b)   After the commencement of the Offering Period, no Eligible Employee shall
be permitted to change the percentage of Compensation elected to be withheld
during that Offering Period. However, the Eligible Employee may elect to
discontinue his or her payroll deductions at any time during an Offering Period
and withdraw them by submitting a request, in accordance with such procedures as
set forth by the Committee, no later than ten (10) business days prior to the
last day of the Offering Period. The change will be effective as of the first
pay date occurring as soon as practicable after the Eligible Employee’s request
has been received. As soon as practicable following receipt of the Eligible
Employee’s request, the Eligible Employee shall receive a distribution of the
accumulated payroll deductions, without interest.
 
(c)    Any Enrollment Agreement in effect for an Offering Period shall remain in
effect as to any subsequent Offering Period unless revoked by the submission of
a request to discontinue payroll
 
 
 

--------------------------------------------------------------------------------

 
deductions for that Offering Period or modified by submission of a new
Enrollment Agreement, or until the Optionee’s termination of Service for any
reason.
 
(d)   Notwithstanding the provisions of this Section 8, an Eligible Employee may
not be granted an Option if the Eligible Employee’s rights to purchase Stock
under all employee stock purchase plans (as defined in Section 423(b) of the
Code) of the Company and its Related Corporations accrue at a rate which exceeds
$25,000 of Fair Market Value of the Stock (determined at the time such option is
granted) for each calendar year in which such option is outstanding at any time.
The accrual of rights to purchase Stock shall be determined in accordance with
Section 423(b)(8) of the Code.
 
(e)    An Optionee may purchase Stock under the Plan only by payroll deduction.
An Optionee may not make payroll deductions under the Plan for any period or
periods after his or her termination of Service, even if he or she is then being
paid salary continuation, severance benefits or other similar forms of
compensation.
 
8.3   Purchase Price. The purchase price of Option Shares shall be the lesser
of:  (a) eighty-five percent (85%) of the Fair Market Value of the Stock on the
Offering Commencement Date; or (b) (whichever is applicable) eighty-five percent
(85%) of the Fair Market Value of the Stock on the Offering Termination Date, if
the Stock is acquired from the Company; or (2) eighty-five percent (85%) of the
actual purchase price for such Stock on the Investment Date, if the Stock is, in
fact, purchased on the New York Stock Exchange.
 
8.4   Exercise of Options. To the extent practicable, all of the Optionee’s
payroll deductions accumulated during the Offering Period will be applied to
purchase Option Shares on the Investment Date. On such date, and provided the
Optionee is in-Service on the last day of the Offering Period, the Optionee
shall purchase the number of whole shares purchasable by his or her accumulated
payroll deductions during the Offering Period, or, if less, the maximum number
of shares subject to the Option as provided in Section 8.1, provided that if the
total number of shares which all Optionees elect to purchase, together with any
shares already purchased under the Plan, exceeds the total number of shares
which may be purchased under the Plan pursuant to Section 6, the number of
shares which each Optionee is permitted to purchase shall be decreased pro rata
based on the Optionee’s accumulated payroll deductions in relation to all
accumulated payroll deductions currently being withheld under the Plan.
 
Accumulated payroll deductions, to the extent in excess of the aggregate
purchase price of the shares purchased by the Optionee on an Investment Date or
in excess of the $25,000 limit described in Section 8.2(d), shall be applied for
the next Offering Period. At the request of the Optionee, following an
Employee’s withdrawal from the Plan, an Employee’s termination of Service or as
may be required by law, the excess payroll deductions shall be refunded to the
Optionee, without interest, as soon as practicable.
 
8.5   Delivery of Stock.
 
(a)    Except as provided below, as soon as administratively practicable after
the Investment Date, the Company shall deliver or cause to be delivered to the
Optionee a certificate or certificates for the number of whole shares purchased
by the Optionee for that Offering Period. A Stock certificate representing the
number of shares purchased will be issued in the Optionee’s name only, or if the
Optionee so requests in writing, not later than the last day of the Offering
Period, in the name of the Optionee and another person of legal age as joint
tenants with rights of survivorship. If any law or applicable regulation of the
Securities Exchange Commission or other body having jurisdiction shall require
that the Company or the Optionee take any action in connection with the shares
being purchased under the Option, delivery of the certificate or certificates
for such shares shall be postponed until the necessary action shall have been
completed, which action shall be taken by the Company at its own expense,
without unreasonable delay.
 
(b)   Notwithstanding the foregoing, in the event that shares are subject to a
transferability restriction established by the Committee, as provided in
Section 8.6(b), the Company may elect to hold for the benefit of the Optionee
any shares otherwise to be delivered to the Optionee pursuant to this
Section 8.5, or to deliver the same to such agents, trustees and fiduciaries for
the benefit of the Optionee as the Company may elect, for the period transfer of
such shares is limited by this Plan, if any, (and thereafter, until the Optionee
requests delivery of such stock in writing). In that event, the Optionee shall
have all of the rights of a shareholder in the shares so held by the Company or
its agent,
 
 
 

--------------------------------------------------------------------------------

 
except as limited by the restriction on transferability, from and after the
issuance of the same and the Company or its agent, except as limited by the
restriction on transferability, if any, from and after the issuance of the same
and the Company or its agent shall adopt reasonable procedures to enable the
Optionee to exercise such rights. In the event of the Optionee’s death while any
shares are so held, such shares shall be delivered to the Optionee’s Beneficiary
promptly following the Committee’s receipt of evidence satisfactory to the
Committee of the Optionee’s death.
 
(c)    In lieu of issuing Stock certificates, the Committee may establish
electronic book entry procedures (such as DWAC) to record an Optionee’s Stock
acquired under the Plan. Notwithstanding, the Optionee shall always have the
right to request issuance of a Stock certificate to evidence all or any number
of whole shares of Stock he or she has purchased under the Plan. The Optionee
shall pay all costs associated with issuing the Stock certificate or
certificates described in this Section 8.5.
 
8.6   Restrictions on Transfer.
 
(a)    Options may not be assigned, transferred, pledged or otherwise disposed
of. An Option may not be exercised by anyone other than the Optionee during the
lifetime of the Optionee.
 
(b)   Except as otherwise determined by the Committee, Stock acquired by
exercise of an Option hereunder may not be assigned, transferred, pledged or
otherwise disposed of, except by will or under the laws of descent and
distribution, until the date which is three (3) months after the last day of the
Offering Period as of which such shares were acquired (or the date of the death
of the Optionee, if earlier), but thereafter may be sold or otherwise
transferred without restriction. The Optionee shall agree in the Enrollment
Agreement to notify the Company of any transfer of the Option Shares within two
(2) years of the first day of the Offering Period of those Option Shares. The
Company shall have the right to place a legend on all stock certificates
instructing the transfer agent to notify the Company of any transfer of the
Option Shares. The Company shall also have the right to place a legend on
certificates setting forth the restriction on transferability, if any, of such
Option Shares.
 
8.7   Expiration. Each Option shall expire at the close of business on the
Investment Date or on such earlier date as may result from the operation of
Section 8.
 
8.8   Termination of Employment of Optionee. If an Optionee ceases for any
reason to be in-Service, whether due to death, retirement, voluntary severance,
involuntary severance, transfer, or disaffiliation of a Related Corporation with
the Company, his or her Option shall immediately expire, and the Optionee’s
accumulated payroll deductions shall be returned, without interest, as soon as
practicable, to the Optionee or his or her Beneficiary, as the case may be, by
the Participating Employer. For purposes of this Section 8.8, an Optionee shall
be deemed to be in-Service throughout any leave of absence for military service,
illness or other bona fide purpose which does not exceed the longer of ninety
days or the period during which the Optionee’s reemployment rights are
guaranteed by statute or by contract. If the Optionee does not return to Service
prior to the termination of such period, his or her Service shall be deemed to
have ended on the one-hundred eightieth (180th) day of such leave of absence.
Distributions upon death will be made as soon as administratively practicable
after the Optionee’s death upon presentation of satisfactory proof of death to
the Participating Employer.
 
8.9   Capital Changes Affecting the Stock. In the event that, during an Offering
Period, a stock dividend is paid or becomes payable in respect of the Stock or
there occurs a split-up or contraction in the number of shares of Stock, the
number of shares for which the Option may thereafter be exercised and the price
to be paid for each such share shall be proportionately adjusted. In the event
that, after the commencement of the Offering Period, there occurs a
reclassification or change of outstanding shares of Stock or a consolidation or
merger of the Company with or into another corporation or a sale or conveyance,
substantially as a whole, of the property of the Company, the Optionee shall be
entitled on the last day of the Offering Period to receive shares of stock or
other securities equivalent in kind and value to the shares of Stock he or she
would have held if he or she had exercised the Option in full immediately prior
to such reclassification, change, consolidation, merger, sale or conveyance and
had continued to hold such shares (together with all other shares and securities
thereafter issued in respect thereof) until the last day of the Offering Period.
In the event that there is to occur a recapitalization involving an increase in
the par value of the Stock which would result in a par value exceeding the
exercise price under an outstanding Option, the Company shall notify the
Optionee of such proposed recapitalization immediately upon its
 
 
 

--------------------------------------------------------------------------------

 
being recommended by the Board of the Company’s shareholders, after which the
Optionee shall have the right to exercise his or her Option prior to such
recapitalization; if the Optionee fails to exercise the Option prior to
recapitalization, the exercise price under the Option shall be appropriately
adjusted. In the event that, after the commencement of the Offering Period,
there occurs a dissolution or liquidation of the Company, except pursuant to a
transaction to which Section 424(a) of the Code applies, each Option shall
terminate, but the Optionee shall have the right to exercise his or her Option
prior to such dissolution or liquidation.
 
8.10   Return of Accumulated Payroll Deductions. In the event that the Optionee
or his or her Beneficiary is entitled to the return of accumulated payroll
deductions, whether by reason of an election to discontinue and withdraw payroll
deductions, termination of employment, retirement, death, or, in the event that
accumulated payroll deductions exceed the price of shares purchased or exceed
the $25,000 limit described in Section 8.2(d), such amount shall be returned by
the Participating Employer to the Optionee or the Beneficiary, as the case may
be, as soon as practicable. Accumulated payroll deductions held by the
Participating Employer shall not bear interest nor shall the Participating
Employer be obligated to segregate the same from any of its other assets.
 
9.     No Enlargement of Employment Rights. Neither the establishment or
continuation of the Plan, nor the grant of any Option hereunder, shall be deemed
to give any employee the right to be retained in the employ of the Participating
Employer, or any successor to either, or to interfere with the right of the
Participating Employer or successor to discharge the employee at any time.
 
10.   Tax Withholding. If, at any time, a Participating Employer is required,
under applicable laws and regulations, to withhold, or to make any deduction of,
any taxes or take any other action in connection any exercise of an Option or
transfer of shares of Stock, the Participating Employer shall have the right to
deduct from all amounts paid in cash (including, but not limited to, base
salary/wages and bonus/incentive compensation) any taxes required by law to be
withheld therefrom, and in the case of shares of Stock, the Optionee or his or
her estate or Beneficiary shall be required to pay the Participating Employer
the amount of taxes required to be withheld, or, in lieu thereof, the
Participating Employer shall have the right to retain, or sell without notice, a
sufficient number of shares of Stock to cover the amount required to be
withheld, or to make other arrangements with respect to withholding as it shall
deem appropriate.
 
11.   Participating Employer with Non-U.S. Residents. With respect to any
Participating Employer which employs Eligible Employees who reside outside of
the United States, and notwithstanding anything herein to the contrary, the
Committee may in its sole discretion amend the terms of the Plan, or an Option
granted under the Plan, in order to reflect the impact of local law and may,
where appropriate, establish one or more sub-plans to reflect such amended
provisions applicable to such Eligible Employees.
 
12.   Governing Law. The Plan and all Options and actions taken thereunder shall
be governed by and construed in accordance with the laws of the Commonwealth of
Massachusetts, without regard to the conflict of laws principles thereof.
 


 
 

--------------------------------------------------------------------------------

 